         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JASON LAVEGLIA,                                     Case No. 2:19-cv-01917-JDW

                Plaintiff,

        v.

 TD BANK, N.A.,

                Defendant.



                                        MEMORANDUM

       TD Bank terminated Jason LaVeglia. On that much, the Parties agree. TD says it did so as

part of a reorganization that left no position open for Mr. LaVeglia. Mr. LaVeglia says TD’s real

reasons were more nefarious. He points to several inconsistencies in TD’s story that he says

demonstrate that TD’s real reason for his termination is different than its stated reason. This is, in

some respects, a case where the whole is greater than the sum of the parts. It is not clear that any

of the inconsistencies that Mr. LaVeglia has uncovered would be enough, on its own, to permit

him to go to trial. However, when the Court views them all together, as it must, and takes them in

the light most favorable to Mr. LaVeglia, as it must, they satisfy Mr. LaVeglia’s burden of showing

that TD’s stated reason was a pretext for its decision to terminate him. A jury will have to decide

the real reason TD terminated him. However, a jury will not get to decide whether TD breached a

contract with Mr. LaVeglia because Mr. LaVeglia has not established that TD’s Parental Leave

Policy created a contract between TD and Mr. LaVeglia.
         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 2 of 14



I.     FACTS

       A.      Mr. LaVeglia’s Employment With TD

       Mr. LaVeglia started working at TD in 2009, receiving various promotions during his

employment and becoming the Head of Enterprise Real Estate (“ERE”) Operations in May 2017.

In that position, he oversaw construction management, facilities management, transaction

management, and project management for TD’s North American real estate portfolio.

       Two of TD’s employment policies are at issue in this case. TD’s Employee Handbook

contains an FMLA policy, which states, “Employees who return to work from FMLA Leave . . .

are entitled to return to their job or an equivalent position without the loss of benefits or pay unless

. . . their employment with the Company would have been terminated if no leave had been taken.”

(ECF No. 57-3 at Ex. 1.) The Handbook also contains a Parental Leave policy, which states,

“Employees who return to work as expected at the end of their approved paid Parental Leave will

be reinstated to their original position or an equivalent job with the same pay/benefits unless their

employment would have otherwise been terminated and paid Parental Leave not been taken.” (ECF

No. 59-3 at Ex. 6.)

       Mr. LaVeglia received performance reviews of “Exceptional” in 2013 and 2014, “Quality

High” in 2015 and 2016, and “Quality Solid” in 2017. These range from the top of the scale to the

middle. The 2016 performance review highlighted a number of Mr. LaVeglia’s strengths and

described him as a “critical leader in ERE.” (ECF No. 59-5 at Ex. 24.) It also described ways that

Mr. LaVeglia’s performance could improve. In the 2017 performance review, Mr. LaVeglia’s

supervisor described him as an “outstanding technical leader of the operations function,” said he

did a “very good job of taking the business with all of it’s [sic] issues and performing very well,”

and noted that the “execution in the field is terrific.” (ECF No. 59-5 at Ex. 25.) However, Mr.




                                                   2
        Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 3 of 14



LaVeglia’s supervisor also highlighted difficulties that Mr. LaVeglia encountered and needed to

improve.

       Mr. LaVeglia also received informal feedback on his job performance. His supervisor

Gerard Guidice praised him between the 2016 and 2017 performance review. Then on February

23, 2018, a new supervisor, Paul Whitehead, told Mr. LaVeglia in an email that Mr. Whitehead

“truly appreciated all your help and support ... your depth of knowledge, insight, and experience

in this space [is] awesome ... it’s clear to me that nothing happens without you being

involved.” (ECF No. 59-5 at Ex. 26.)

       On March 28, 2018, Mr. LaVeglia told Mr. Whitehead he decided to take a leave of absence

under the Bank’s Parental Leave Policy. Mr. LaVeglia told Mr. Whitehead that his wife had an

autoimmune disease and his father-in-law had a stroke. Mr. LaVeglia took a paid leave of absence

from May 25, 2018, until September 10, 2018.

       B.        TD’s Reorganization Of ERE And Termination Of Mr. LaVeglia

       In the Fall of 2017, TD began an optimization review of the ERE Department in order to

create a “Target Operating Model” (TOM). Mr. Whitehead worked on the TOM review. He

concluded that a “hybrid model” would work best for ERE: certain positions would be responsible

for functions performed in either Canada or the U.S.; and other positions would be responsible for

functions on a larger scale. This model eliminated, added, and modified positions in the ERE

Department. The reorganization impacted roughly 60 of the 200 ERE positions, resulting in 25

exits from TD.

       At some point, Mr. Whitehead decided to eliminate the Head of ERE Operations position

and split the responsibilities of that position into two different positions—Head of Transactions &

Portfolio Strategy (“TPS”) and Head of Construction and Facilities Management (“CFM”). As of

April 2, 2018, Mr. Whitehead sent an email that discussed his “final thoughts” concerning the


                                                3
        Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 4 of 14



reorganization of the ERE Department. An attachment to that email listed Mr. LaVeglia as the

head of CFM. In May 2018, TD employees prepared a “Communication Touch Plan” that outlined

the communications that TD would undertake as part of the reorganization of the ERE Department.

That Communication Touch Plan, dated May 11, 2018, indicated that Mr. Whitehead was to call

Mr. LaVeglia to tell Mr. LaVeglia that he would be assigned to the CFM position.

       Mr. Whitehead changed course, however. On or about May 16, 2018, Mr. Whitehead

decided to terminate Mr. LaVeglia. A revised Communications Touch Plan dated May 31, 2018,

indicates that TD was having discussions about terminating Mr. LaVeglia. On June 25, 2018, while

Mr. LaVeglia was on his leave of absence, Mr. Whitehead informed Mr. LaVeglia by phone that

the Bank eliminated his position as part of the TOM. Because Mr. LaVeglia was on a leave of

absence on June 25, 2018, he received a 60-day paid notice period upon his return, from September

10, 2018 until November 8, 2018. Although TD maintains that Mr. Whitehead considered Mr.

LaVeglia for both CFM and TPS, he did not receive an offer for either role. Instead, Michael

Gould, then Associate Vice President or Program Management Office and ERE, and an individual

of Canadian origin, assumed the role of CFM. After many months, TD hired an external

candidate—located in Canada—for the TPS position, who then left TD in early 2019. Mr.

LaVeglia maintains that this means all of the duties that he had performed as Head of ERE

continued to be performed by Mr. Gould.

       C.     Procedural History

       Mr. LaVeglia filed this action in May 2019. He filed an Amended Complaint on September

19, 2019. In the Amended Complaint, he asserts claims for associational discrimination under the

Americans with Disabilities Act and the Pennsylvania Human Relations Act (Counts I, V), national

origin discrimination under Title VII and the PHRA (Counts II, VI), discrimination/retaliation




                                               4
         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 5 of 14



under the Family and Medical Leave Act (Count III), and breach of contract (Count IV). TD has

moved for summary judgment on all claims.

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language of

Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary

judgment motion, a court must “view the facts and draw reasonable inferences ‘in the light most

favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris, 550 U.S. 372,

378 (2007) (quotation omitted). The filing of cross–motions does not change this analysis. See

Transportes Ferreos de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560 (3d Cir. 2001). It “does

not constitute an agreement that if one is rejected the other is necessarily justified or that the losing

party waives judicial consideration and determination whether genuine issues of material fact

exist.” Id. at 560 (citation omitted).

III.    ANALYSIS

        A.      Preliminary Matters

                1.      Presumptions based on supervisor’s membership in a protected class

        In its Motion, TD argues that the Court should presume Mr. Whitehead did not discriminate

against Mr. LaVeglia on the basis of disability or national origin because Mr. Whitehead is in the

same protected classes as Mr. LaVeglia: he has a disabled relative and is an American citizen.

That is, in a case about whether it discriminated against someone in a protected class, TD wants


                                                   5
         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 6 of 14



the Court to make presumptions about how Mr. Whitehead acted based only on his membership

in protected classes. TD is not the first party that the Court has seen make such an argument. It is

not an argument the Court wants to see in the future.

       TD’s argument would make the Court complicit in discrimination in its own right. Courts

should not and do not presume that individuals will act a certain way based on their membership

in a protected class. See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 75 (1998) (“this

Court has rejected any conclusive presumption that an employer will not discriminate against

members of his own race”); Terry v. Yeadon Borough, No. CIV. A. 12-6205, 2013 WL 6536510,

at *2 (E.D. Pa. Dec. 13, 2013) (“Although Defendants argue that racial discrimination is not

plausible here because most of the Individual Defendants are African–American, like Plaintiff, an

equal protection claim cannot be dismissed merely because the defendant and plaintiff belong to

the same race”); Poliard v. Saintilus Day Care Ctr., Inc., No. 11 CV 5174 MKB LB, 2013 WL

1346238, at *4 n. 4 (E.D.N.Y. Mar. 7, 2013), report and recommendation adopted, No. 11-CV-

5174 MKB, 2013 WL 1346398 (E.D.N.Y. Apr. 2, 2013) (“The fact that plaintiff’s supervisor is

also Haitian does not preclude an inference of discriminatory intent.”).

       If Mr. LaVeglia, or any plaintiff, asked a court to presume discrimination based only on

the fact that the plaintiff’s supervisor was not in the plaintiff’s protected class, TD would scream

“bloody murder.” And it would be right to do so. Arguments suggesting that people act in a

certain way based on their membership in a protected class have no place in the judicial system.

Attorneys should not make them, and the Court will not consider them.

       Congress passed the statutes at issue in this case to end invidious discrimination. As the

Supreme Court has said, the “way to stop discrimination … is to stop discriminating ….” Parents

Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 748, 127 S. Ct. 2738, 2768, 168

L. Ed. 2d 508 (2007). It is not to employ discriminatory presumptions. There are many


                                                 6
         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 7 of 14



employment cases before the Court. Companies often feel wrongly accused, and some are.

Employers should defend themselves vigorously. But they should not resort to discriminatory,

stereotypical presumptions to do so. The Court therefore will not make any presumptions about

Mr. Whitehead, or anyone else, based on his membership in protected classes, either in this case

or any other.

                2.    Expert testimony

       Mr. LaVeglia bases his pretext arguments in part on opinions from his expert Professor

Natalie Pedersen. TD argues that Prof. Pedersen’s opinions are not admissible under Fed. R. Evid.

704. This Court’s Policies and Procedures provide that a party basing a summary judgment motion

on the inadmissibility of expert testimony must file a contemporaneous motion. The record before

the Court demonstrates why. Motions to exclude expert testimony require complex factual

development and legal analysis. The Court does not have that. It has the types of abbreviated

arguments that its Policies are intended to avoid. TD has not explained its failure to comply with

the Court’s Policies and Procedures. As it turns out, though, the Court does not need to consider

Prof. Pedersen’s opinions to find pretext. Her opinions therefore do not factor into the Court’s

analysis. TD will have an opportunity to challenge the admissibility of Ms. Pedersen’s opinions in

due course.

       B.       Discrimination Claims

       All of Mr. LaVeglia’s discrimination claims operate under the three-step McDonnell-

Douglas framework. Under McDonnell-Douglas, an employee must establish a prima facie case

of discrimination, the employer has a burden of production (but not persuasion) to articulate a

legitimate, nondiscriminatory reason for its adverse employment decision. See Storey v. Burns Int’l

Sec. Servs., 390 F.3d 760, 764 n. 11 (3d Cir.2004). If the employer articulates such a reason, the

employee must then proffer evidence to allow a reasonable factfinder to find by a preponderance


                                                7
         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 8 of 14



of the evidence that the employer’s proffered reasons are false or pretextual. Sarullo v. United

States Postal Serv., 352 F.3d 789, 797 (3d Cir.2003) (per curiam).

               1.      Prima facie case

       TD concedes, for purposes of its Motion, that Mr. LaVeglia has established a prima facie

case of national origin discrimination, but it disputes that he has done so for his ADA and FMLA

claims. For both claims, TD’s argument challenges only the causation element. The same evidence

satisfies Mr. LaVeglia’s burden of showing causation for both claims.

       The ADA’s “association provision” protects qualified individuals from employment

discrimination based on the “known disability of an individual with whom the qualified individual

is known to have a relationship or association.” 42 U.S.C. § 12112(b)(4). The Third Circuit has

not established a test for associational discrimination, but it has enumerated circumstances under

which a plaintiff might establish such a claim, including (a) termination based on a disabled

relative’s perceived health care costs to the company or (b) distraction as a result of a relative’s

disability that does not require an accommodation. See Erdman v. Nationwide Ins. Co., 582 F.3d

500, 511 n. 7 (3d Cir.2009) (citing Larimer v. Int’l Bus. Machs. Corp., 370 F.3d 698, 700 (7th

Cir.2004)). At least one court in this District has formulated a prima facie test for discrimination

by association, and the Court will apply that test here: (1) the plaintiff was qualified at the time of

the adverse employment action; (2) he was subject to an adverse employment action; (3) at the

time of the adverse employment action, the plaintiff was known by his employer to have a relative

or an associate with a disability; and (4) the adverse employment action occurred under

circumstances raising a reasonable inference that the disability of the relative or associate was a

determining factor in the termination decision. See Pollere v. USIG Pa., Inc., 136 F.Supp.3d 680,

685, No. 15–2421, 2015 WL 9260053, at *3 (E.D. Pa. Dec. 18, 2015) (citing Barthalow v. David

H. Martin Excavating, Inc., No. 5–2593, 2007 WL 2207897, at *3 (M.D. Pa. July 30. 2007)); see


                                                  8
           Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 9 of 14



also Den Hartog v. Wasatch Acad., 129 F.3d 1076, 1085 (10th Cir. 1997) (applying the same

prima facie test for “association discrimination” under ADA § 102(b)(4), 42 U.S.C. § 12112(b)(4).

          The FMLA provides protection against discrimination based on the exercise of certain

substantive rights. See 29 U.S.C. § 2615(a)(1), (2). Employers may not “use the taking of FMLA

leave as a negative factor in employment actions, such as hiring, promotions or disciplinary

actions.” 29 C.F.R. § 825.220(c). A prima facie case of retaliation or discrimination for taking

FMLA leave has three elements: (1) the Plaintiff invoked his right to FMLA leave, (2) he suffered

an adverse employment action, and (3) he has demonstrated a causal link between the two. See

Dreibelbis v. Cty. of Berks, No. 5:19-CV-4946, 2020 WL 605884, at *12 (E.D. Pa. Feb. 7, 2020)

(citing Caplan v. L Brands/Victoria’s Secret Stores, LLC, 210 F. Supp. 3d 744, 759 (W.D. Pa.

2016), aff’d sub nom. Caplan v. L Brands/Victoria’s Secret Stores, 704 F. App’x 152 (3d Cir.

2017)).

          TD’s challenge to the prima facie claims of both the ADA claim and the FMLA claim rest

on the causation prong. Mr. LaVeglia has evidence to demonstrate causation, however. Mr.

Whitehead praised Mr. LaVeglia’s performance in February 2018. In March 2018, Mr. LaVeglia

informed Mr. Whitehead that his wife had a disability, that his wife’s condition had worsened, and

that he planned to take a leave of absence. As late as May 11, 2018, TD’s internal documents

suggest that TD still planned to retain Mr. LaVeglia. But on May 16, 2018—12 days before Mr.

LaVeglia went out on leave--Mr. Whitehead changed his mind and decided to terminate Mr.

LaVeglia. That sequence of events is enough to raise an inference that the family members’

disabilities, and Mr. LaVeglia’s leave to tend to those disabilities, were a determining factor in Mr.

Whitehead’s decision. Cf. Erdman v. Nationwide Ins. Co., 582 F.3d 500, 511 (3d Cir.

2009). Indeed, a reasonable juror could decide based on those events that Mr. Whitehead decided




                                                  9
        Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 10 of 14



that he did not want to deal with an employee whose family obligations necessitated taking FMLA

leave or who might have ongoing distractions.

       It its Motion, TD argues that it was understanding of Mr. LaVeglia’s family situation and

of his decision to take FMLA leave. It points out that no employee criticized Mr. LaVeglia,

expressed antagonism, or made disparaging comments. That might be true, and the evidence might

well persuade a jury. But at this stage of the proceedings, where the Court must consider the

evidence in the light most favorable to Mr. LaVeglia, TD’s spin on the evidence cannot carry the

day.

       TD also argues, with respect to the FMLA claim, that Mr. LaVeglia cannot show causation

because it began the process of restructuring its ERE function long before Mr. LaVeglia decided

that he intended to take FMLA leave. But the question before the Court is not when TD started the

restructuring process. The question is when Mr. Whitehead made the decision to terminate Mr.

LaVeglia. That decision came much later, not long after Mr. LaVeglia’s family situation led to

him taking leave and highlighted the ongoing distraction he might have at home.

               2.      Legitimate nondiscriminatory reason

       TD claims that terminated Mr. LaVeglia as part of its reorganization of the ERE

Department. The Court concludes that that qualifies as a legitimate, non-discriminatory reason.

Mr. LaVeglia does not argue otherwise.

               3.      Pretext

       To survive a motion for summary judgment after the employer articulates a

nondiscriminatory reason for its action, a plaintiff must offer evidence from which a factfinder

could reasonably either “(1) disbelieve the employer’s articulated legitimate reasons; or (2) believe

that an invidious discriminatory reason was more likely than not a motivating or determinative

cause of the employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). To satisfy


                                                 10
        Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 11 of 14



the first prong, Mr. LaVeglia cannot “simply show that the decision was wrong or mistaken, but

must demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies or

contradictions in the employer’s proffered legitimate reasons for its action that a reasonable

factfinder could rationally find them ‘unworthy of credence’ and hence infer that the employer

was not actually motivated by its proffered nondiscriminatory reason.” Parker v. Verizon

Pennsylvania, Inc., 309 Fed. Appx. 551, 556–57 (3d Cir.2009) (citing Fuentes, 32 F.3d at 765).

       The Court does not find evidence of invidious discrimination here to support a finding of

pretext. However, viewing the facts and drawing reasonable inferences in the light most favorable

to Mr. LaVeglia, the Court finds that the record presents enough evidence that, taken together,

demonstrates pretext. TD’s conduct both before and after Mr. LaVeglia’s termination reveal

inconsistencies in its explanation for Mr. LaVeglia’s termination.

       First, TD’s decision to terminate Mr. LaVeglia appears inconsistent with the praise that

Mr. LaVeglia received for his job performance leading up to his termination. Mr. LaVeglia’s job

reviews were generally favorable from 2013 through 2017. Although his annual reviews included

some criticism, the overall tenor of the reviews was favorable, and there is no evidence that TD

placed Mr. LaVeglia on a performance improvement plan or otherwise gave him warnings about

a need to improve. Then, in February 2018, Mr. Whitehead praised Mr. LaVeglia’s performance.

This performance history is at odds with TD’s termination decision.

       Second, TD changed course after planning to keep Mr. LaVeglia in his role. Documents

that TD produced in discovery suggest that TD intended to retain Mr. LaVeglia. Indeed, a

Communication Touch Plan for the ERE Department’s reorganization indicates that, as late as

May 2018, Mr. Whitehead was supposed to call Mr. LaVeglia and notify him that he would be

assigned the new CFM position. Mr. Whitehead never placed that call. TD seeks to minimize the

significance of the Communications Touch Plan by arguing that Mr. Whitehead was not aware of


                                                11
        Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 12 of 14



it or its creation. But a reasonable juror could infer from its creation that TD intended to award

Mr. LaVeglia the job at that time, even if Mr. Whitehead was not aware of the creation of the

document itself.

       Third, at least one witness contradicts TD’s contention that it did not have any jobs

available for Mr. LaVeglia in the reorganized ERE Department when it terminated him. Mr. Jabaut,

one of the HR representatives assigned to the ERE Department, testified that the TSP role remained

vacant for months after Mr. LaVeglia’s termination.

       Fourth, TD’s assignment of Mr. Gould both to the CFM and the TSP role after Mr.

LaVeglia’s termination calls into question TD’s explanation for Mr. LaVeglia’s termination. TD

claims that it eliminated Mr. LaVeglia’s role as Head of ERE Operations because it was too big

for one person. It therefore split the role into two: CFM and TSP. It assigned the CFM role to Mr.

Gould but left the TSP role open. Mr. Gould performed the functions of that role too, but for a

brief span when TD hired an external candidate. So in the end, TD decided the role was not too

big for one person, and a reasonable juror could conclude that TD did not, in fact, eliminate the

position.

       While it is possible that none of these inconsistencies, standing alone, could rebut TD’s

proffered reason for terminating Mr. LaVeglia, the Court must consider “the totality of the

evidence,” and not “the strength of each argument” in conducting a pretext analysis. Bray v.

Marriott Hotels, 110 F.3d 986, 991 (3d Cir. 1997); see also Oliver v. Clinical Practices of the

Univ. of Pa., 921 F. Supp.2d 434, 449 (E.D. Pa. 2013). The Court recognizes that TD may have

legitimate, nondiscriminatory reasons for all its conduct at issue in this case. However, at this

juncture the Court must view the evidence in the light most favorable to Mr. LaVeglia. Through

that lens there is enough circumstantial evidence that, taken together, allows Mr. LaVeglia to meet

his burden.


                                                12
         Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 13 of 14



        C.     Contract Claim

        To prove a breach of contract, Mr. LaVeglia must prove: (1) the existence of a contract

including its essential terms; (2) breach of a duty imposed by the contract; and (3) resultant

damages. Atchison v. Sears, 666 F. Supp. 2d 477, 497 (E.D. Pa. 2009) (citing Walker Co. Inc. v.

Excalibur Oil Group, Inc., 792 A.2d 1269, 1272 (Pa.Super.2002)). The parties clash over whether

TD’s Parental Leave Policy created a contract that altered the default rule of employment-at-will.

It did not.

        “Absent a clear intent to the contrary, all employment relationships in Pennsylvania are

considered employment-at-will, meaning that an employer can discharge an employee at any time

for any reason.” Atchison v. Sears, 666 F. Supp. 2d 477, 496 (E.D. Pa. 2009) (quoting Erdman v.

Nationwide Ins. Co., 510 F.Supp.2d 363, 375–76 (M.D.Pa.2007)). “In order to rebut the

presumption of at-will employment, a party must establish one of the following: (1) an agreement

for a definite duration; (2) an agreement specifying that the employee will be discharged for just

cause only; (3) sufficient additional consideration; or (4) an applicable recognized public policy

exception.” Janis v. AMP, Inc., 856 A.2d 140, 144–45 (Pa. Super.2004). Mr. LaVeglia does not

present evidence of any of these four criteria, and the Court finds none in the record.

        In addition, the Policy itself states that it is not a contract. Mr. LaVeglia acknowledges

receiving and reviewing this Policy. Under such circumstances, courts decline to find the existence

of a contract. See, e.g., Henderson v. NutriSystem, Inc., 634 F. Supp. 2d 521, 535–36 (E.D. Pa.

2009) (“defendant’s handbooks and the plaintiff’s signatures acknowledging receipt of those

handbooks undermines any argument that the facts of this case imply a ‘common understanding

... to contract’ so as to provide for contractual benefits like those claimed by the plaintiff.”). The

Court concludes that Mr. LaVeglia has no evidence to permit the conclusion that he agreed with

TD to alter the default rule of employment-at-will.


                                                 13
        Case 2:19-cv-01917-JDW Document 62 Filed 05/15/20 Page 14 of 14



IV.    CONCLUSION

       Mr. LaVeglia has enough evidence to survive summary judgment on his discrimination

claims, but not on his breach of contract claim. A jury will have to sort out Mr. LaVeglia’s claims

of discrimination and TD’s explanations for its actions. However, Mr. LaVeglia lacks the evidence

to justify submitting his breach of contract dispute to the jury. Accordingly, the Court will grant

TD’s motion as to the breach of contract claim but will otherwise deny it. An appropriate Order

follows.


                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.

Date: May 15, 2020




                                                14
